              Case 3:18-cv-03521-RS Document 118 Filed 07/20/21 Page 1 of 2




 1   Christopher Sproul (State Bar No. 126398)
     Stuart Wilcox (State Bar No. 327726)
 2   ENVIRONMENTAL ADVOCATES
 3   5135 Anza Street
     San Francisco, California 94121
 4   Telephone: (415) 533-3376
     Emails: csproul@enviroadvocates.com
 5   wilcox@enviroadvocates.com
 6
     Attorneys for Plaintiffs
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10   WATERKEEPER ALLIANCE, INC.;
     HUMBOLDT BAYKEEPER, a program of                  Civil Case No. 18-cv-3521
11
     Northcoast Environmental Center; LAKE
12   WORTH WATERKEEPER; MISSOURI
                                                       PLAINTIFFS’ RESPONSE TO
     CONFLUENCE WATERKEEPER;
13                                                     DEFENDANTS’ NOTICE OF
     MONTERREY COASTKEEPER, a program of
                                                       SUPPLEMENTAL AUTHORITY IN
     The Otter Project, Inc.; RIO GRANDE
14                                                     SUPPORT OF MOTION FOR
     WATERKEEPER, a program of WildEarth
                                                       REMAND WITHOUT VACATUR
15   Guardians; RUSSIAN RIVERKEEPER;
     SNAKE RIVER WATERKEEPER, INC.;
                                                       Date: July 29, 2021
16   SOUND RIVERS, INC.; UPPER MISSOURI
                                                       Time: 1:30 pm
     WATERKEEPER, INC.; TURTLE ISLAND
17                                                     Dept: San Francisco Courthouse,
     RESTORATION NETWORK; WILDEARTH
                                                       Courtroom 3 – 17th Floor
     GUARDIANS; ECOLOGICAL RIGHTS
18                                                     Judge: Honorable Richard Seeborg
     FOUNDATION,
19                                                     Action Filed: June 13, 2018
                     Plaintiffs,                       Amended Complaint Filed: Dec. 23, 2020
20

21          v.
22   MICHAEL REGAN, in his official capacity as
23   Administrator of the U.S. Environmental
     Protection Agency; U.S. ENVIRONMENTAL
24   PROTECTION AGENCY; TAYLOR N.
     FERRELL, in his official capacity as Assistant
25   Secretary of the Army for Civil Works; and U.S.
     ARMY CORPS OF ENGINEERS,
26

27                  Defendants.
28
           Case 3:18-cv-03521-RS Document 118 Filed 07/20/21 Page 2 of 2




1           Defendants’ Notice of Supplemental Authority (Dkt. 117) contends that S.C.

2    Coastal Conservation League v. Regan, No. 20-01687, Dkt. 147 (D.S.C. July 15, 2021) is

3    supplemental authority that supports Defendants’ pending motion for remand without

4    vacatur of the Navigable Waters Protection Rule: Definition of “Waters of the United

5    States,” 85 Fed. Reg. 22250 (April 21, 2020) (“NWPR”). However, S.C. Coastal, which

6    merely states an outcome without offering any supporting analysis, cannot reasonably

7    read as basis to deny Plaintiffs’ request for vacatur. Notably, S.C. Coastal’s out of circuit

8    ruling cannot be the basis for this Court to ignore controlling Ninth Circuit precedent that

9    vacatur generally must accompany remand of agency rules and that courts must consider

10   certain factors when evaluating whether to vacate an agency rule that is being remanded.

11   See, e.g., Dkt. 113 at 3-4 (citing, e.g., All. for the Wild Rockies v. U.S. Forest Serv., 907

12   F.3d 1105, 1121-22 (9th Cir. 2018); Pollinator Stewardship Council v. EPA, 806 F.3d

13   520, 532 (9th Cir. 2015)). The SC Coastal Court does not acknowledge, much less apply

14   the binding Ninth Circuit factors this Court must consider when determining whether to

15   vacate a rule in conjunction with remand: (1) the seriousness of the agency’s errors; (2)

16   how those errors weigh against “the disruptive consequences of an interim change that

17   may itself be changed”; (3) “whether vacating a faulty rule could result in possible

18   environmental harm, and … leav[ing] a rule in place when vacating would risk such

19   harm”; and (4) whether “fundamental flaws in the agency’s decision make it unlikely that

20   the same rule would be adopted on remand.” See Dkt. 113 at 4 (citing, e.g., Pollinator

21   Stewardship Council, 806 F.3d at 532). These factors all weigh in favor of vacatur. See

22   generally Dkt. 113.

23   Dated: July 20, 2021                           Respectfully submitted,

24
                                    By:             /s/ Christopher Sproul
25                                                  Christopher Sproul
26                                                  Attorney for Plaintiffs
27

28
